DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 remain pending in the application.
Claims 1-11 are rejected under 35 U.S.C. 103.

Response to Amendment and Arguments
The amendment filed 12 January 2021 has been entered. 
Applicant’s arguments regarding the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive due to Applicant’s amendments to independent claims 1, and 9. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of newly found prior art references.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2018/0060302), Hosokawa et al. (US 2017/0371858), Ramakrishnan et al. (“Database Management Systems”, Published 2002), and Stevenson et al. (“Dependency Pattern Models for Information Extraction”, Pub. 2009).
Regarding claim 1, Liang et al., in the analogous field of natural language processing, teaches an information processing system comprising a processor for executing a program (processing unit 116, FIG. 1) and a storage device for storing the program (Computer-Readable Media 118, FIG. 1), the information processing system further comprising: 
a word dictionary database for storing a word group corresponding to a group of words grouped according to a predetermined attribute (the dictionary 506 includes respective attribute(s) of the words or phrases, an example attribute being synonyms of words, ¶ [0130]; Synonyms have been interpreted as a predetermined attribute) []; and 
a rule database for storing a tree structure pattern, [], obtained by abstracting tree structure data indicating relations between words in a sentence (knowledge base 502 can include a database, ¶ [0064]; the knowledge base can include a pattern set, ¶ [0105]; pattern set can include representation of a mapping between sequences, ¶ [0105]; where this mapping can be done in a hierarchical manner, ¶ [0025]), by use of the word group (the mapping module can determine synonyms of words or phrases using the dictionary 506, ¶ [0135]. Where synonyms has been interpreted as the word group.), wherein 
the processor executes acceptance processing of accepting an update request (knowledge-base modification module can make changes to the knowledge base, ¶ [0132]; Update request can be automatic or by a human domain expert, ¶ [0132]), and
 a first update processing of, when the update request accepted in the acceptance processing is an update request related to a word, updating the word dictionary database as for a word group, the word belonging to the word group and the word group including parts of speech including a verb, a noun, and an adjective, (update the dictionary, ¶ [0132]; add at least one or more synonyms of the respective word to dictionary 506, ¶ [0159]; , the dictionary 506 includes respective attribute(s) for , part(s) of speech of word(s) or of word(s) in phrase(s), ¶ [0130]), while when the update request is an update request related to the tree structure pattern, updating the rule database as for the tree structure pattern (the pattern set can be updated dynamically, ¶ [0143]).

However, Liang et al. does not teach the specific architecture of the system in which the following occurs: updating the word dictionary database as for a word group without accessing the rule database and updating the rule database as for the tree structure pattern without accessing the word dictionary database.
Hosokawa et al., in the analogous field of natural language processing, teaches updating the word dictionary database as for a word group without accessing the rule database and updating the rule database as for the tree structure pattern without accessing the word dictionary database (Dictionary database 110 and Rule database 112, FIG. 1; The computing device updates one or more of the rule database and the dictionary, Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Liang et al. with that of Hosokawa et al. and to apply the system architecture of Hosowaka et al. in which the dictionary data and the rule data are each on a distinct database. One would be motivated to do so in order to facilitate specialized data storage and access.

However, the combination of Liang et al. and Hosowaka et al. does not teach in association with a word group identifier indicating the word group.
in association with a word group identifier indicating the word group (a key can be used to uniquely identify information in the database, Section 3.2.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Liang et al. and Hosowaka et al. with that of Ramakrishnan et al. and to use an identifier in order to indicate a word group, as that is a fundamental element of relational database design. In order to specify information from a database, a key can be used to uniquely identify such information (Ramakrishnan et al., Section 3.2.1).

However, the combination of Liang et al., Hosowaka et al. and Ramakrishnan et al. does not teach including at least one of the word group identifier and a wild card, and wherein a subtree is used as the wildcard when generating the tree structure pattern indicating a rule.
Stevenson et al., in the analogous field of information extraction, teaches including at least one of the word group identifier and a wild card, and wherein a subtree is used as the wildcard when generating the tree structure pattern indicating a rule (under the subtree model, patterns used within the information extraction system are generalized by replacing the names entities participating in the relation with the semantic class. For example, the sentences “Acme Inc. hired Smith” and “IBM hired Jones last week.” will be matched by the generalised pattern: [V/hire](subj[Organisation]+obj[Person], pages 18-19). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Liang et al., Hosowaka et al. and Ramakrishnan et al., with that of Stevenson et al. and to include a wildcard in the pattern. By doing this, a generalized pattern can be used to represent a greater number of sentences, thus reducing the number of patterns 

Regarding claim 2, the combination of Liang et al., Hosowaka et al., Ramakrishnan et al., and Stevenson et al. teaches the information processing system according to claim 1, as shown above. Liang et al. further teaches wherein the processor executes, when the update request related to a word is a request for addition of the word, specification processing of specifying an attribute of a word group on a basis of the word, the word going to belong to the word group (determining at least one attribute and updating the dictionary, ¶ [0277]), and whereinPage 6 of 13Application No. 15/923,875 Attorney Docket No. 106259.PB019US in the first update processing, the processor adds the word to the word group having the attribute specified in the specification processing (add at least one or more synonyms of the respective word to a dictionary, ¶ [0257]).

Regarding claim 4, Liang et al. further teaches wherein in the first update processing, when the update request related to a tree structure pattern is a request for addition of the tree structure pattern, the processor registers the tree structure pattern with the rule database (the pattern set can be updated dynamically, e.g., to add, remove, or modify patterns, ¶ [0143]).

Regarding claim 5, Liang et al. further teaches wherein in the first update processing, when the update request related to a tree structure pattern is a request for deletion of the tree structure pattern, the processor deletes the tree structure pattern from the rule database (the pattern set can be updated dynamically, e.g., to add, remove, or modify patterns, ¶ [0143]).

 claim 6, Liang et al. further teaches wherein the processor is capable of accessing a data store storing a plurality of sentences (analysis of data in documents, ¶ [0021]; where the document contains text segments such as sentences, ¶ [0023]; FIG.1 Network(s) 112) , and 
executes acquisition processing of acquiring a specific tree structure pattern (pattern set can include representation of a mapping between sequences [0105] where this mapping can be done in a hierarchical manner, ¶ [0025]) by abstracting specific tree structure data by parsing a specific sentence in the data store (mapping portions of a parse tree, ¶ [0025]) including a specific word among the plurality of sentences, by use of a specific word group including the specific word (the mapping module can determine synonyms of words or phrases using the dictionary 506, ¶ [0135]), 
extraction processing of extracting, from the specific tree structure data, a word contained in a word or in a phrase co-occurring with the specific word group in the specific tree structure pattern acquired in the acquisition processing (classification module can determine the association between a text segment and a class, based on a pattern, ¶ [0129]; the pattern can include a co-occurrence relationship, ¶ [0176]. Extraction of word(s) is implied as part of the classification process.), and 
outputting processing of outputting the word extracted in the extraction processing so as to be displayed on a display screen (inference engine interface configured to communicate with inference engine 124, can display visualization reflecting the inferences made by the inference engine, ¶ [0048]; operating system 122 can include a display to allow a use to interact with the modules of training engine 126, ¶ [0049]; where the training engine includes classification module, FIG. 2) , and wherein
 in the first update processing, when the update request related to a specific tree structure pattern is a request for addition of the specific tree structure pattern, the processor registers the specific tree structure pattern with the rule database (the pattern set can be updated dynamically, e.g., to add, remove, or modify patterns, ¶ [0143]).

claim 7, Liang et al. further teaches wherein the processor is capable of accessing a data store storing a plurality of sentences (analysis of data in documents, ¶ [0021]; where the document contains text segments such as, sentences, ¶ [0023]; FIG.1 Network(s) 112), and 
executes acquisition processing of acquiring a specific tree structure pattern (pattern set can include representation of a mapping between sequences, ¶ [0105] where this mapping can be done in a hierarchical manner, ¶ [0025]) by abstracting specific tree structure data by parsing a specific sentence in the data store (mapping portions of a parse tree,¶ [0025]) including a specific word among the plurality of sentences, by use of a specific word group including the specific word (the mapping module can determine synonyms of words or phrases using the dictionary 506, ¶ [0135]), 
extraction processing of extracting, from the specific tree structure data, a word contained in a word or in a phrase co-occurring with the specific word group in the specific tree structure pattern 5 acquired in the acquisition processing (classification module can determine the association between a text segment and a class, based on a pattern, ¶ [0129]; the pattern can include a co-occurrence relationship, ¶ [0176]. Extraction of word(s) is implied as part of the classification process.), and
a second update processing of updating the data store by associating the word extracted in the extraction processing with the specific sentence (update the dictionary to include the association, ¶ [0129]), and wherein 
in the first update processing, when the update request related to a specific tree structure pattern is a request for addition of the specific tree structure pattern, the processor 10 registers the specific tree structure pattern with the rule database (the pattern set can be updated dynamically, e.g., to add, remove, or modify patterns, ¶ [0143]).

Regarding claim 8, Liang et al. further teaches wherein in the extraction processing, the processor extracts another word contained in the word or phrase co-occurring with the specific word group in the specific tree structure pattern from other 15 tree structure data obtained by parsing another sentence than the specific sentence among the plurality of sentences (classification module can determine the association, e.g., based at least in part on a characteristic pattern, ¶ [0129]. Another text segment, matching the pattern added to the pattern set by the mapping module when mapping the previous sentence, will go through the same classification process where extraction of word(s) based on co-occurrence can be done), and 
in the second update processing, the processor associates the another word extracted in the extraction processing with the another sentence to update the data store (update the dictionary to include the association, ¶ [0129]).

Claim 9 amounts to a method performed by the information processing system of claim 1. Accordingly, claim 9 is rejected for substantially the same reasons as presented above for claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2018/0060302 A1), Hosokawa et al. (US 2017/0371858), Ramakrishnan et al. (“Database Management Systems”, Published 2002), and Stevenson et al. (“Dependency Pattern Models for Information Extraction”, Pub. 2009), further in view of Chong et al. (U.S. 5,497,319). 

Regarding claim 3, the combination of Liang et al., Hosowaka et al., Ramakrishnan et al. and Stevenson et al. teaches the information processing system according to claim 1, as shown prior.
However, the combination does not teach when the update request related to a word is a request for deletion of the word, the processor deletes the word from a word group, the word belonging to the word group. 
 when the update request related to a word is a request for deletion of the word, the processor deletes the word from a word group, the word belonging to the word group (the Dictionary Maintenance, where the deleting or modifying of existing dictionary entries are monitored, Col. 17 lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Liang et al., Hosowaka et al., Ramakrishnan et al., and Stevenson et al. with that of Chong et al. in order to facilitate maintenance of the dictionary database, which includes the deletion of entries from the dictionary. The motivation to combine is apparent in the Chong et al. reference because there is a need to expand the range of applications of machine translation systems (Chong et al., Col. 2 line 64 - Col. 3 line 11).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2018/0060302 A1), Hosokawa et al. (US 2017/0371858), Ramakrishnan et al. (“Database Management Systems”, Published 2002), and Stevenson et al. (“Dependency Pattern Models for Information Extraction”, Pub. 2009), further in view of Minnis et al. (US 2016/0336004).

Regarding claim 10, the combination of Liang et al., Hosowaka et al., Ramakrishnan et al., and Stevenson et al. teaches the information processing system according to claim 1, as shown above.
However, the combination does not teach wherein calling any word group from any subtree in a rule realizes an association of the word dictionary database with the rule database.
Minnis et al., in the analogous field of natural language processing, teaches wherein calling any word group from any subtree in a rule realizes an association of the word dictionary database with the rule database (compound word rules are associated with compound word dictionaries, ¶ [0038]; Note that an association is caused by a call).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2018/0060302 A1), Hosokawa et al. (US 2017/0371858), Ramakrishnan et al. (“Database Management Systems”, Published 2002), and Stevenson et al. (“Dependency Pattern Models for Information Extraction”, Pub. 2009), further in view of Segond et al. (US 2007/0179776).

Regarding claim 11, the combination of Liang et al., Hosowaka et al., Ramakrishnan et al., and Stevenson et al. teaches the information processing system according to claim 1, as shown above.
However, the combination does not teach wherein the tree structure pattern is created by an editing operation to delete unnecessary information from the tree structure data.
Segond et al., in the analogous field of natural language processing, teaches wherein the tree structure pattern is created by an editing operation to delete unnecessary information from the tree structure data (user may select some features and nodes from parsed data in order to create a rule, ¶ [0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Liang et al., Hosowaka et al., Ramakrishnan et al., and Stevenson et al. with that of Segond et al. and edit data before creating a rule in order to create valid rules that extract information that otherwise would be lacking (Segond et al., ¶ [0170]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        04/08/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156